Exhibit 10.6

LIMITED GUARANTEE

Limited Guarantee, dated as of June 6, 2012 (this “Limited Guarantee”), by
Kenneth D. Cole (the “Guarantor”) in favor of Kenneth Cole Productions, Inc., a
New York corporation (the “Guaranteed Party”).

1. LIMITED GUARANTEE. To induce the Guaranteed Party to enter into the Agreement
and Plan of Merger, dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”; capitalized terms used herein but not defined shall have the
meanings given thereto in the Merger Agreement), by and among KCP Holdco, Inc.,
a Delaware corporation (“Parent”), KCP MergerCo, Inc., a New York corporation
and a wholly-owned subsidiary of Parent (“Merger Sub” and together with Parent,
the “Buyers”), and the Guaranteed Party, pursuant to which Merger Sub will merge
with and into the Guaranteed Party, with the Guaranteed Party continuing as the
surviving corporation, the Guarantor, intending to be legally bound, hereby
absolutely, unconditionally and irrevocably guarantees to the Guaranteed Party,
the due and punctual payment of any obligation or liability payable by Buyers
under the Merger Agreement to pay Parent’s and Merger Sub’s Expenses, to
reimburse the Company’s Expenses, to pay the Financing Failure Termination Fee
or the Reverse Termination Fee and to pay damages in the event of any breach by
Buyers of the Merger Agreement, in each case if, as and when such obligation or
liability becomes payable under the terms and subject to the conditions and
limitations of the Merger Agreement (collectively, the “Guaranteed Obligation”).

2. NATURE OF LIMITED GUARANTEE. The Guaranteed Party shall not be obligated to
file any claim relating to the Guaranteed Obligation in the event that Buyers
become subject to a bankruptcy, reorganization or similar proceeding, and the
failure of the Guaranteed Party to so file shall not affect the Guarantor’s
obligations hereunder. In the event that any payment to the Guaranteed Party in
respect of the Guaranteed Obligation is rescinded or must otherwise be returned
for any reason whatsoever, the Guarantor shall remain liable hereunder with
respect to the Guaranteed Obligation as if such payment had not been made. This
Limited Guarantee is an unconditional guarantee of payment and not of
collectibility.

3. CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. The Guarantor agrees that the
Guaranteed Party may at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of the Guaranteed
Obligation, and may also make any agreement with Buyers for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms thereof or of any agreement between the
Guaranteed Party and Buyers without in any way impairing or affecting the
Guarantor’s obligations under this Limited Guarantee. The Guarantor agrees that
the obligations of the Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (a) the failure of the Guaranteed
Party to assert any claim or demand or to enforce any right or remedy against
Buyers; (b) any change in the time, place or manner of payment of the Guaranteed
Obligation; (c) the addition, substitution or release of any Person primarily or
secondarily liable for the Guaranteed Obligation; (d) any change in the
existence, structure or ownership of Buyers or any other Person liable with
respect to the Guaranteed Obligation; (e) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Buyers or any other Person
liable with respect to the Guaranteed



--------------------------------------------------------------------------------

Obligation; (f) the existence of any claim, set-off or other right which the
Guarantor may have at any time against Buyers or the Guaranteed Party or any of
its Affiliates, whether in connection with the Guaranteed Obligation or
otherwise; (g) the adequacy of any other means the Guaranteed Party may have of
obtaining payment of the Guaranteed Obligation; or (h) any other act or omission
which might in any manner or to any extent vary the risk of the Guarantor or
otherwise operate as a release or discharge of the Guarantor. To the fullest
extent permitted by law, the Guarantor hereby expressly waives any and all
rights or defenses arising by reason of any law which would otherwise require
any election of remedies by the Guaranteed Party. The Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Guaranteed Obligation, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of the
Guaranteed Obligation and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of Buyers or any other Person primarily or secondarily liable with respect to
the Guaranteed Obligation, and all suretyship defenses generally (other than
defenses to the payment of the Guaranteed Obligation that are available to
Buyers under the Merger Agreement or a breach by the Guaranteed Party of the
Limited Guarantee). The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guarantee are knowingly
made in contemplation of such benefits.

The Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against Buyers or any other
Person liable with respect to the Guaranteed Obligation that arise from the
existence, payment, performance, or enforcement of the Guarantor’s obligations
under or in respect of this Limited Guarantee or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Guaranteed Party against Buyers or
such other Person, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from Buyers or such other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the Guaranteed Obligation shall have been satisfied in full. If any amount shall
be paid to the Guarantor in violation of the immediately preceding sentence at
any time prior to the payment in full in cash of the Guaranteed Obligation and
all other amounts payable under this Limited Guarantee, such amount shall be
received and held in trust for the benefit of the Guaranteed Party, shall be
segregated from other property and funds of the Guarantor and shall forthwith be
paid or delivered to the Guaranteed Party in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligation, in accordance with the terms of the Merger Agreement, or
to be held as collateral for the Guaranteed Obligation thereafter arising.
Notwithstanding anything to the contrary contained in this Limited Guarantee,
the Guaranteed Party hereby agrees that to the extent any of Buyers’
representations, warranties, covenants or agreements contained in the Merger
Agreement are waived by the Guaranteed Party, then such waiver shall extend to
the Guarantor.

4. NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder

 

2



--------------------------------------------------------------------------------

shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder or under the Merger
Agreement or otherwise preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to the Guaranteed Party or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time.

5. REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and warrants
that:

a. the Guarantor has the legal capacity to execute, deliver and perform this
Limited Guarantee, the execution, delivery and performance of this Limited
Guarantee by the Guarantor does not contravene any agreement or other document
to which the Guarantor is a party or any law, regulation, rule, decree, order,
judgment or contractual restriction binding on the Guarantor or the Guarantor’s
assets and the execution, delivery and performance by the Guarantor hereof do
not require any consent from any spouse of the Guarantor or any other person;

b. all consents, approvals, authorizations, permits of, filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Limited Guarantee; and

c. this Limited Guarantee constitutes a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).

6. NO ASSIGNMENT. Neither the Guarantor nor the Guaranteed Party may assign its
rights, interests or obligations hereunder to any other Person (except in the
case of an assignment by the Guaranteed Party by operation of Law) without the
prior written consent of the Guaranteed Party (in the case of an assignment by
the Guarantor) or the Guarantor (in the case of an assignment by the Guaranteed
Party); provided, however, that the Guarantor may assign or delegate all or part
of its rights, interests and obligations hereunder without the prior written
consent of the Guaranteed Party to any Person to which the Guarantor has
allocated all or a portion of its investment commitment to Parent under its
Equity Commitment Letter; provided, further, that no such assignment or
delegation shall relieve the Guarantor of its obligations hereunder as a primary
obligor.

7. NOTICES. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally or sent by
facsimile transmission with confirmation of receipt, overnight courier service
or by registered or certified mail (postage prepaid, return receipt requested),
to the respective Parties at the following addresses or at such addresses (or
facsimile number) as shall be specified by the Parties by like notice:

 

3



--------------------------------------------------------------------------------

a. If to Guarantor:

c/o Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

Telecopier: 1-866-698-7042

Attention: Kenneth D. Cole

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Telecopier: (212) 728-9129

Attention: Adam M. Turteltaub

b. If to the Guaranteed Party:

Kenneth Cole Productions, Inc.

603 West 50th Street

New York, NY 10019

Telecopier: (212) 315-8279

Attention: Michael Colosi

with a copy to (which shall not constitute notice):

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Telecopier: (212) 839-5599

Attention: Joseph W. Armbrust

8. CONTINUING GUARANTEE.

a. This Limited Guarantee cannot be unilaterally revoked or terminated by the
Guarantor and shall remain in full force and effect and shall be binding on the
Guarantor, its successors and assigns until the Guaranteed Obligation is
satisfied in full. Notwithstanding the foregoing, this Limited Guarantee shall
terminate and the Guarantor shall have no further obligations under this Limited
Guarantee as of the earlier of (i) the Closing, (ii) any valid termination of
the Merger Agreement in accordance with its terms under circumstances in which
no Guaranteed Obligation becomes payable and (iii) the twelve (12) month
anniversary of the date hereof (unless in the case of this clause (iii), the
Guaranteed Party shall have asserted a claim against the Guarantor under and
pursuant to this Limited Guarantee prior to such anniversary, in which case this
Limited

 

4



--------------------------------------------------------------------------------

Guarantee shall terminate upon the final, non-appealable resolution of such
action and the satisfaction by the Guarantor of any obligations finally
determined or agreed to be owed by the Guarantor, consistent with the terms
hereof).

b. Notwithstanding the foregoing, or anything express or implied in this Limited
Guarantee or otherwise, in the event that the Guaranteed Party or any of its
Subsidiaries, or any Person authorized by the Guaranteed Party or any of its
Subsidiaries to claim by, through or for the benefit of the Guaranteed Party or
any of its Subsidiaries, (i) asserts in any litigation or other proceeding that
the provisions of Section 1 hereof or the provisions of this Section 8 or
Section 9 hereof are illegal, invalid or unenforceable in whole or in part,
(ii) asserts that the Guarantor is liable in respect of this Limited Guarantee
in excess of or to a greater extent than the Guaranteed Obligation, or
(iii) asserts any claim against any Non-Recourse Party (as defined in Section 9
hereof) under or in connection with this Limited Guarantee, the Commitment
Letters, the Rollover Agreement, the Exchange Agreement or the Merger Agreement,
or the transactions contemplated hereby or thereby, other than any Retained
Claim against any Non-Recourse Party against which such Retained Claim may be
asserted pursuant to the terms of Section 9 hereof, then: (i) the obligations of
the Guarantor under or in connection with this Limited Guarantee shall terminate
ab initio and be null and void; (ii) if the Guarantor has previously made any
payments under or in connection with this Limited Guarantee, it shall be
entitled to recover and retain such payments; and (iii) neither the Guarantor
nor any other Non-Recourse Parties shall have any liability whatsoever (whether
at law or in equity, whether sounding in contract, tort, statute or otherwise)
to the Guaranteed Party or any other Person in any way under or in connection
with this Limited Guarantee, the Merger Agreement, any other agreement or
instrument delivered in connection with this Limited Guarantee or the Merger
Agreement (including, without limitation, the Commitment Letters, the Rollover
Agreement and the Exchange Agreement), or the transactions contemplated hereby
or thereby, other than Retained Claims.

9. NO RECOURSE. The Guaranteed Party acknowledges and agrees that the sole asset
of Parent and Merger Sub (other than contract rights) is cash in a de minimis
amount (less than $1,000) and that no additional funds are expected to be
contributed to Parent or Merger Sub except to the extent provided in and subject
to the terms and conditions of the Commitment Letters, the Rollover Agreement
and the Exchange Agreement. By its acceptance of the benefits of this Limited
Guarantee, the Guaranteed Party acknowledges and agrees that: (a) no Person
other than the Guarantor (and the legal successors and assigns of its
obligations hereunder) shall have any obligations under or in connection with
this Limited Guarantee, (b) the Guarantor shall have no obligation under or in
connection with this Limited Guarantee except as expressly provided by this
Limited Guarantee, and (c) no personal liability shall attach to, and no
recourse shall be had by the Guaranteed Party, any of its Affiliates or any
Person purporting to claim by or through any of them or for the benefit of any
of them under any theory of liability (including without limitation by
attempting to pierce a corporate, limited liability company or partnership veil,
by attempting to compel Parent or Merger Sub to enforce any rights that they may
have against any Person, by attempting to enforce any assessment, or by
attempting to enforce any purported right at law or in equity, whether sounding
in contract, tort, statute or otherwise) against, any Non-Recourse Party (as
hereinafter defined) in any way under or in connection with this Limited
Guarantee, the Merger Agreement, any other agreement or instrument delivered in

 

5



--------------------------------------------------------------------------------

connection with this Limited Guarantee or the Merger Agreement, or the
transactions contemplated hereby or thereby (whether at law or in equity,
whether sounding in contract, tort, statute or otherwise), except that the
Guaranteed Party may assert claims: (i) under, and pursuant to the terms of, the
Confidentiality Agreement, the Equity Commitment Letters, the Exchange Agreement
and the Rollover Agreement; (ii) against the Guarantor (and its legal successor
and assigns of their obligations hereunder) under, and pursuant to the terms of,
this Limited Guarantee; and (iii) against Parent or Merger Sub in accordance
with and pursuant to the terms of the Merger Agreement (the claims described in
clauses (i) through (iii) collectively, the “Retained Claims”). As used herein,
the term “Non-Recourse Parties” shall mean, collectively, Parent, Merger Sub,
the Guarantor, the Financing Sources (as defined in the Merger Agreement) and
any of their respective former, current or future equity holders, controlling
persons, directors, officers, employees, agents, general or limited partners,
managers, management companies, members, stockholders, Affiliates or assignees
and any and all former, current or future equity holders, controlling persons,
directors, officers, employees, agents, general or limited partners, managers,
management companies, members, stockholders, Affiliates or assignees of any of
the foregoing, and any and all former, current or future estates, heirs,
executors, administrators, trustees, successors or assigns of any of the
foregoing, and the providers of Debt Financing for the transactions contemplated
by the Merger Agreement. The Guaranteed Party hereby covenants and agrees that
it shall not, and it shall cause its Affiliates not to, institute any proceeding
or bring any claim in any way under or in connection with this Limited
Guarantee, the Merger Agreement, any other agreement or instrument delivered in
connection with this Limited Guarantee or the Merger Agreement, or the
transactions contemplated hereby or thereby (whether at law or in equity,
whether sounding in contract, tort, statute or otherwise), against the Guarantor
or any other Non-Recourse Parties, except for Retained Claims asserted by the
Guaranteed Party against the Non-Recourse Party(ies) against which such Retained
Claims may be asserted pursuant to this Section 9. Other than the Guaranteed
Party, the Guarantors and the other Non-Recourse Parties, no Person shall have
any rights or remedies under or in connection with this Limited Guarantee or the
transactions contemplated hereby.

10. GOVERNING LAW. This Limited Guarantee shall be governed by and construed in
accordance with the Laws of the State of New York, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof,
except to the extent that mandatory provisions of federal law apply. Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the courts of the State of New
York and any appellate court thereof and the United States District Court for
the Southern District of New York and any appellate court thereof, in any action
or proceeding arising out of or relating to this Limited Guarantee or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally
(a) agrees not to commence any such action except in such courts, (b) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such courts, (c) waives, to the fullest extent it may legally and
effectively do so any objection which it may now or hereafter have to venue of
any such action or proceeding in any such courts, and (d) waives, to the fullest
extent permitted by Law, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be

 

6



--------------------------------------------------------------------------------

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the Parties to this Limited
Guarantee irrevocably consents to service of process in any such action or
proceeding in the manner provided for notices in Section 7 of this Limited
Guarantee; provided, however, that nothing in this Limited Guarantee shall
affect the right of any Party to this Limited Guarantee to serve process in any
other manner permitted by Law.

11. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS LIMITED GUARANTEE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LIMITED
GUARANTEE AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER THIS LIMITED GUARANTEE BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS
SECTION 11.

 

7



--------------------------------------------------------------------------------

12. COUNTERPARTS. This Limited Guarantee may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

13. MISCELLANEOUS.

a. This Limited Guarantee constitutes the entire agreement with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, among the Guarantor or any of its Affiliates (other than the
Guaranteed Party), on the one hand, and the Guaranteed Party or any of its
Affiliates (other than the Guarantor), on the other hand. No amendment,
supplementation, modification or waiver of this Limited Guarantee or any
provision hereof shall be enforceable unless approved by the Guaranteed Party
(acting through the Special Committee, if such committee still exists) and the
Guarantor in writing. The Guaranteed Party and its Affiliates (other than the
Guarantor) are not relying upon any prior or contemporaneous statement,
undertaking, understanding, agreement, representation or warranty, whether
written or oral, made by or on behalf of the Guarantor in connection with this
Limited Guarantee except as expressly set forth herein. The Guarantor and their
Affiliates (other than the Guaranteed Party) are not relying upon any prior or
contemporaneous statement, undertaking, understanding, agreement, representation
or warranty, whether written or oral, made by or on behalf of the Guaranteed
Party in connection with this Limited Guarantee except as expressly set forth
herein.

b. Any term or provision of this Limited Guarantee that is invalid or
unenforceable in any jurisdiction shall be, as to such jurisdiction, ineffective
solely to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided, however, that
this Limited Guarantee may not be enforced without giving effect to the
provisions of Sections 8 and 9 hereof. Each party hereto covenants and agrees
that it shall not assert, and shall cause its respective Affiliates and
representatives not to assert, that this Limited Guarantee or any part hereof is
invalid, illegal or unenforceable in accordance with its terms.

c. The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Limited Guarantee.

d. All parties acknowledge that each party and its counsel have reviewed this
Limited Guarantee and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Limited Guarantee.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above.

 

/s/ Kenneth D. Cole Kenneth D. Cole



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guarantee to be
executed and delivered as of the date first written above.

 

KENNETH COLE PRODUCTIONS, INC. By:    /s/ Paul Blum   Name: Paul Blum   Title:  
Chief Executive Officer